Banke, Presiding Judge.
The appellant was indicted on two counts of armed robbery and was convicted of robbery by intimidation as to each count. On appeal, he contends that the court erred in allowing the state to introduce into evidence a pre-trial statement made by him and in failing to direct a verdict in his favor as to both charges. Held:
1. The appellant’s statement was admitted after a JacksonDenno hearing in which the trial court heard testimony that the statement was freely and voluntarily made, following a proper rights explanation. “Unless clearly erroneous, a trial court’s findings as to factual determinations and credibility relating to the admissibility of a confession will be upheld on appeal.” Cofield v. State, 247 Ga. 98, 108 (274 SE2d 530) (1981). The trial court did not abuse its discretion in admitting the statement.
2. At no time did the appellant move for a directed verdict; however, such a motion would not have been meritorious as to either count had it been made. One of the two victims testified that the appellant and two accomplices tied him up in his apartment and took money and car keys from his pockets. The second victim testified that one of the accomplices took her rings from her fingers. The appellant was well known to the first victim. Any rational trier of fact could reasonably have found the appellant guilty beyond a reasonable doubt. Crawford v. State, 245 Ga. 89, 90 (263 SE2d 131) (1980).

Judgment affirmed.


Pope and Benham, JJ., concur.